         Case 7:16-cr-00832-KMK Document 140 Filed 08/02/19 Page 1 of 2


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     United States Courthouse
                                                     300 Quarropas Street
                                                     White Plains, New York 10601


                                                     August 2, 2019

BY ECF

The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

               Re:    United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

         The Government respectfully submits this letter to request that the Court maintain under
seal Exhibits A, C, and D to defendant Nicholas Tartaglione’s motion to suppress certain cell site
evidence. The exhibits were publicly filed earlier today by the defendant as Docket Numbers
138-1, 138-3, and 138-4. On January 12, 2017, Your Honor issued a protective order agreed to by
the parties (the “Protective Order”), which provided, among other things, that discovery material
marked “sensitive” that was “pertinent to any motion before the Court should initially be filed
under seal, absent consent of the Government or Order of the Court.” (Dkt. No. 12, ¶ 9). Exhibits
A, C, and D were marked sensitive under the Protective Order because, among other things, they
(i) disclose statements of potential witnesses, including family members and close friends of the
victims, which could lead to the identification of witnesses, (ii) include phone numbers for people
other than the defendant, and (iii) identify uncharged targets of the investigation. Therefore,
pursuant to the Protective Order, Exhibits A, C, and D should not have been filed publicly in
connection with the defendant’s motion.1




1
 Although Exhibit B is marked “sensitive” pursuant to the Protective Order, the Government
agrees that Exhibit B can be filed publicly at this time.
        Case 7:16-cr-00832-KMK Document 140 Filed 08/02/19 Page 2 of 2
August 2, 2019
Page 2 of 2

       Accordingly, the Government respectfully requests that Exhibits A, C, and D be maintained
under seal. The Government will coordinate with defense counsel to determine whether there are
portions of these documents that may be publicly filed.



                                                   Respectfully submitted,

                                                   GEOFFREY S. BERMAN
                                                   United States Attorney

                                              By: /s/ Jason Swergold
                                                  Maurene Comey
                                                  Jason Swergold
                                                  Assistant United States Attorneys


Cc:    Counsel of record (by ECF)
